United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3982
                                   ___________

Carroll Jackson; Nadine Jackson,      *
                                      *
             Appellants,              *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Jon Sanford, Attorney; Henry          * Eastern District of Arkansas.
Wilkerson, Judge; William Bullock,    *
Judge,                                *      [UNPUBLISHED]
             Appellees.               *
                                 ___________

                          Submitted: March 6, 1998
                              Filed: March 18, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Carroll Jackson and his wife, Nadine Jackson, appeal the district court&s1
dismissal of their complaint which alleged defendants conspired to predetermine the
outcome in two previous cases. After careful review of the record and the parties&
briefs we conclude the district court properly dismissed the claims against the judges
because they are entitled to absolute judicial immunity. See Ashelman v. Pope, 793
F.2d 1072, 1075-78 (9th Cir. 1986) (en banc), cited with approval by, Moses v.


      1
       The HONORABLE WILLIAM R. WILSON, JR., United States District Court
Judge for the Western District of Arkansas.
Parwatikar, 813 F.2d 891, 893 (8th Cir.), cert. denied, 484 U.S. 832 (1987). We also
conclude the district court properly dismissed the Jacksons& civil rights conspiracy
claims because they were barred by the applicable statutes of limitations. See Guy v.
Swift & Co., 612 F.2d 383, 385 (8th Cir. 1980) (per curiam) (where it appears on face
of complaint that statute of limitations has run, action properly dismissed under Fed.
R. Civ. P. 12(b)(6)). Accordingly, we affirm the dismissal with prejudice of the federal
claims. As to the Jacksons& state law claims, we modify the dismissal to be without
prejudice. See 28 U.S.C. §§ 1367(c)(3), 1367(d); Labickas v. Arkansas State Univ.,
78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert. denied, 117 S. Ct. 395 (1996).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-